Citation Nr: 1720396	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318, including based on an allegation of clear and unmistakable error (CUE) in a May 2002 rating decision.


REPRESENTATION

Appellant represented by:	Ambrosio Silva, Jr.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1948 to September 1952 and from June 1954 to September 1971.  He died in August 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, the Appellant's claims of service connection for the cause of the Veteran's death and for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 ("1318 claim").  The Appellant disagreed with this decision in August 2011 with respect to the denial of both of these claims.  The RO promulgated a statement of the case (SOC) on the claim of service connection for the cause of the Veteran's death in February 2012.  She perfected a timely appeal in April 2012 on the issue of entitlement to service connection for the cause of the Veteran's death and again disagreed with the denial of her 1318 claim.  A Travel Board hearing was held at the RO in September 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2013 and in October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its March 2013 remand, the Board directed that the AOJ attempt to obtain the Veteran's post-service treatment records from the former Carswell Air Force Base and obtain a medical opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service.  The AOJ's efforts to obtain the identified records from the former Carswell Air Force Base are documented in the claims file.  The requested medical opinion was obtained in August 2013.  The Board also referred the Appellant's 1318 claim to the AOJ for adjudication in its March 2013 remand.  In its October 2014 remand, the Board directed that the AOJ schedule the Appellant for a Travel Board hearing.  As noted above, this hearing occurred in September 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Appellant appointed the above-referenced individual to represent her by filing a properly executed VA Form 21-22 with VA in October 2014.  The Board observes that this appointment is for representation provided under 38 C.F.R. § 14.630 for this claim only and does not entitle the appointed individual to receive any compensation for representing the Appellant in this appeal.  See generally 38 C.F.R. § 14.630 (2016).

The Board acknowledges that the Appellant reasonably believes that her appeal includes her 1318 claim.  The Board also acknowledges that, although the Appellant disagreed with the denial of this claim in her August 2011 notice of disagreement, the AOJ has not yet promulgated an SOC on this claim.  The Appellant subsequently testified about this claim before the undersigned Veterans Law Judge at her September 2016 Board hearing.  She also asserted in her testimony that her 1318 claim rested on a finding of CUE in a May 2002 rating decision which granted the Veteran's TDIU claim effective October 31, 2000.  Having reviewed the record evidence, to include the Appellant's hearing testimony, the Board finds that it has jurisdiction over the Appellant's 1318 claim and the issues on appeal should be characterized as stated on the title page of this decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

As is explained below in greater detail, it appears that the Appellant is attempting to reopen a prior final rating decision dated in May 2002 which granted the Veteran's claim of entitlement to a TDIU effective October 31, 2000, in part by asserting that the assignment of this effective date was the product of CUE.  The Board notes in this regard that the May 2002 rating decision was not appealed and became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  The Appellant's argument concerning the alleged VA error in the May 2002 rating decision, although not a model of clarity, boils down to an assertion that the AOJ misconstrued the facts and evidence in that decision and should have granted a TDIU earlier than October 31, 2000.  She also appears to be arguing that, although the Veteran was employed between his separation from service in September 1971 and the year 2000, this was only marginal employment and he was entitled to a hypothetical effective date of October 1, 1971, for the grant of a TDIU (the day after the date of his separation from active service).  Her argument further is that, but for the alleged VA error in the assignment of an effective date of October 31, 2000, for a TDIU, the Veteran would have been in receipt of a total disability rating for at least 10 years prior to his death, entitling her to DIC under 38 U.S.C.A. § 1318.  The Appellant raises her assertion of CUE in the May 2002 rating decision as part of her underlying claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The Board notes in this regard that the Court has barred Appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died in August 2010 of irreversible encephalopathy.

2.  At the time of the Veteran's death, service connection was in effect for ankylosing spondylitis and uveitis.

3.  The record evidence does not show that the cause of the Veteran's death is related to active service or any incident of service.

4.  The Veteran's original TDIU claim was included on a VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," which was dated on October 24, 2000, and date-stamped as received by VA on October 31, 2000.

5.  In a rating decision dated on May 9, 2002, and issued to the Veteran and his service representative on May 29, 2002, the RO granted TDIU effective October 31, 2000; this decision was not appealed and became final.

6.  In testimony at her Board hearing on September [REDACTED], 2016, the Appellant asserted that VA committed CUE in the May 2002 rating decision by not assigning an earlier effective date than October 31, 2000, for the Veteran's TDIU.

7.  At the time of the Veteran's death, service connection was not in effect for any disability which was rated totally disabling for a period of 10 or more years prior to his death.



CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With respect to the Appellant's claim for DIC under 38 U.S.C.A. § 1318, the Board notes initially there is no reasonable possibility that additional notice or development will aid in substantiating this claim.  The Court has held that, where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the service connection claim for the cause of the Veteran's death, the Board notes that the Appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of this claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an Appellant's failure to raise a duty to assist argument before the Board).

Service Connection for the Cause of the Veteran's Death

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's long-term use of corticosteroids to treat his service-connected ankylosing spondylitis caused or contributed to diabetes mellitus which led to his death from irreversible encephalopathy.

Laws and Regulations 

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because irreversible encephalopathy is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's long-term use of corticosteroids over several decades to treat his service-connected ankylosing spondylitis caused or contributed to diabetes mellitus which led to his death from irreversible encephalopathy.  The record evidence does not support the Appellant's assertions regarding an etiological link between the cause of the Veteran's death and active service.  It shows instead that, although the Veteran's service-connected ankylosing spondylitis was treated sporadically with corticosteroids in the decades between his initial diagnosis and his death, it did not result in diabetes mellitus or the irreversible encephalopathy which caused his death.  For example, a review of the record evidence confirms that, at the time of the Veteran's death, service connection was in effect for ankylosing spondylitis and uveitis.  This evidence also indicates that the Veteran's VA treating clinicians prescribed the use of corticosteroids to treat this service-connected disability.  

None of the record evidence suggests an etiological link between the cause of the Veteran's death (irreversible encephalopathy) and active service, however.  For example, the Veteran's available service treatment records show no complaints of or treatment for irreversible encephalopathy.  The records also show that he was medically discharged in September 1971 following a Physical Evaluation Board (PEB) in July 1971 which diagnosed him as having ankylosing spondylitis and chronic uveitis.  The PEB concluded that both of these disabilities had been incurred while the Veteran was on active service and rendered him unfit for further active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Appellant's claim of service connection for the cause of the Veteran's death.  Despite the Appellant's assertions to the contrary, it shows that there is no etiological link between the cause of the Veteran's death and active service.  The Veteran's death certificate shows that irreversible encephalopathy caused his death.  This form also indicates that the cause of the Veteran's death began just days before his death, persuasively suggesting that this condition was incurred just prior to his death and not during active service.  

In a January 2011 opinion, a VA clinician opined that it was less likely than not that the cause of the Veteran's death was related to active service.  The rationale for this opinion was that there was no evidence of long-term oral or parenteral corticosteroid use in a review of the Veteran's claims file.  The rationale also was that there were multiple risk factors for the development of diabetes mellitus.  This clinician noted further in his rationale that the use of corticosteroids was "sporadic and infrequent and not chronic...[and] this pattern of corticosteroid use would be unlikely to result in diabetes mellitus."  This clinician finally noted that the "pattern of corticosteroid use" found in a review of the Veteran's claims file would be unlikely to contribute to what led to his death.  

In a separate opinion dated in January 2011, another VA clinician opined that it was less likely than not that the cause of the Veteran's death was related to active service.  This clinician stated that the Veteran was treated for uveitis several times in the 1960's while on active service and his in-service treatment included the use of oral steroids.  This clinician noted that the Veteran did not develop diabetes mellitus until 1999 and was treated with oral hypoglycemic agents.  This clinician then stated:

In July 2010, he was admitted to a hospital for pneumonia and treated with antibiotics.  Shortly after this, he was readmitted to a different hospital for acute myocardial infarction, congestive heart failure and atrial fibrillation.  He left against medical advice.  Shortly after the second admission, he was readmitted with altered mental status and was diagnosed with metabolic encephalopathy.  Workup indicated that the [Veteran] had had prolonged hypoglycemia which had been treated at home by his wife.  He also had renal failure with creatinine of 3.4.  On admission to the hospital, they noted that he was unable to follow commands.  EEG showed global encephalopathy.  The[] diagnosis was hypoglycemic brain injury...The [Veteran's] cause of death was encephalopathy.

This VA clinician concluded that the Veteran's development of diabetes mellitus "cannot be directly related to the use of oral corticosteroid medications because the diagnosis of diabetes was over 20 years after the documented use of these medications."  This clinician noted that obesity was one of the risk factors for diabetes and the Veteran at one time was 65 pounds overweight.  He also stated that it would be "pure speculation to try to relate type II diabetes to the use of oral corticosteroids in the 1960s and 1970s for the treatment of uveitis.  I do not believe that the treatment for uveitis was related to his death from encephalopathy."

The Appellant asserted in her August 2011 notice of disagreement that the Veteran continued to use corticosteroids to treat his service-connected ankylosing spondylitis and service-connected uveitis from the 1960's through the 1990's.  She also asserted that the Veteran's long-term use of corticosteroids to treat both of his service-connected disabilities led him to develop diabetes mellitus which ultimately led to his death.

The Appellant contends that the cause of the Veteran's death is related to active service.  The record evidence does not support the Appellant's assertions regarding the contended etiological relationship between the cause of the Veteran's death and his active service.  It shows instead that, although the cause of the Veteran's death was irreversible encephalopathy, it is not related to active service or any incident of service.  The Board acknowledges that, at the time of the Veteran's death, service connection was in effect for ankylosing spondylitis and for uveitis.  The Board notes that the Appellant does not contend - and the record does not show - that any of the Veteran's service-connected disabilities played any etiological role in causing or contributing to cause his death.  She contends instead that the Veteran's alleged long-term use of corticosteroids to treat both of his service-connected disabilities of ankylosing spondylitis and uveitis led him to develop diabetes mellitus which ultimately led to his death from irreversible encephalopathy.  Two different VA clinicians opined in January 2001 that there was no etiological link between the cause of the Veteran's death and active service.  These clinicians also specifically ruled out an etiological link between the Veteran's use of corticosteroids (which they found to be "sporadic and infrequent and not chronic") and the development of diabetes mellitus (for which the Veteran had the risk factor of obesity) or his death from irreversible encephalopathy.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Appellant also has not identified or submitted any evidence, to include a medical nexus, which demonstrates her entitlement to service connection for the cause of the Veteran's death.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.


DIC under 38 U.S.C.A. § 1318

The Appellant finally contends that she is entitled to DIC under 38 U.S.C.A. § 1318.  Although, as noted above, her argument is not a model of clarity, it appears that she essentially contends that, but for the AOJ's CUE in assigning an effective date of October 31, 2000, for a grant of a TDIU in a May 2002 rating decision, the Veteran would have been in receipt of a total disability rating for at least 10 years prior to his death, entitling her to DIC under 38 U.S.C.A. § 1318.

Laws and Regulations

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 when it is shown that the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c).

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for CUE in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77(Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

To the extent that the Appellant is asserting that she is entitled to DIC under 38 U.S.C.A. § 1318 based on an allegation of CUE in a May 2002 rating decision, which granted TDIU effective October 31, 2000, the Board notes that, in general, previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, an Appellant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.


Factual Background and Analysis

The Board finds that the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 must be denied.  It is undisputed that, at the time of the Veteran's death, service connection was not in effect for any disability which was rated totally disabling for a period of 10 or more years prior to his death.  The Board acknowledges that, at the time of the Veteran's death, service connection was in effect for ankylosing spondylitis, evaluated as 60 percent disabling effective October 10, 1971, and for uveitis, evaluated as zero percent disabling effective October 10, 1971.  The Board also acknowledges that the Veteran was awarded a TDIU effective October 31, 2000, and he died a little more than 2 months prior to meeting the 10-year requirement of a total disability rating in order for the Appellant to qualify for DIC under 38 U.S.C.A. § 1318.  The Appellant does not contend, and the evidence does not show, that service department records were in existence at the time of a prior VA decision but were not considered by VA and such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  

The Appellant's argument in support of her claim of DIC under 38 U.S.C.A. § 1318 essentially rests on a theory of hypothetical entitlement, i.e., that the Veteran hypothetically was entitled to a TDIU prior to October 31, 2000.  As noted in the Introduction, she essentially contends that, although the Veteran was employed between his separation from service in September 1971 and the year 2000, this was only marginal employment and he was entitled to a hypothetical effective date of October 1, 1971 (the day after the date of his separation from active service), for a TDIU.  The Appellant's Agent conceded that the currently appealed DIC claim under 38 U.S.C.A. § 1318 rested on a theory of hypothetical entitlement in statements that he made on the record at the September 2016 Board hearing.  He was advised by the undersigned Veterans Law Judge on the record at this hearing that "hypothetical entitlement" to DIC is no longer the law.  See Board hearing transcript dated September 19, 2016, at pp. 28-30.  As noted by the undersigned Veterans Law Judge at the hearing, "hypothetical entitlement" to DIC under 38 U.S.C.A. § 1318 is prohibited under the current law and regulations governing these claims.  

The Board next notes that, although her argument is not completely clear, it appears that the Appellant contends that, but for the AOJ's CUE in assigning an effective date of October 31, 2000, for a grant of a TDIU in a May 2002 rating decision, the Veteran would have been in receipt of a total disability rating for at least 10 years prior to his death, entitling her to DIC under 38 U.S.C.A. § 1318.  After liberally construing this argument, it appears that the Appellant is asserting entitlement to DIC under 38 U.S.C.A. § 1318 on the basis that there was CUE in the assignment of an effective date of October 31, 2000, for TDIU in the May 2002 rating decision (which was not appealed and is final).  In other words, as part of her DIC claim, the Appellant appears to be asserting entitlement to an earlier effective date than October 31, 2000, for TDIU based on an allegation of CUE in the May 2002 rating decision.  

To the extent that the Appellant's DIC claim under 38 U.S.C.A. § 1318 is based on an assertion of CUE in the May 2002 rating decision, which assigned an effective date of October 31, 2000, for TDIU, the Board finds that she cannot bootstrap a CUE claim impermissibly on to a procedurally deficient earlier effective date claim.  The Appellant's earlier effective date claim is deficient procedurally because it cannot be used to collaterally attack a prior final rating decision and, to the extent that an earlier effective date claim is included as part of her DIC claim under 38 U.S.C.A. § 1318, the latter claim must be dismissed pursuant to Rudd.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held that Appellants are prohibited from collaterally attacking a prior final decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Thus, the Appellant cannot rely on this procedurally deficient claim in order to get a vague and unsubstantiated CUE claim adjudicated by the Board as part of her DIC claim under 38 U.S.C.A. § 1318.

As noted, in a rating decision dated on May 9, 2002, and issued to the Veteran and his service representative on May 29, 2002, the RO granted TDIU effective October 31, 2000.  Unfortunately, the Veteran died on August [REDACTED], 2010, and did not initiate an appeal with respect to the May 2002 rating decision prior to his death.  Therefore, there was no claim concerning this rating action pending at the date of his death which would overcome the law that states that a Veteran's claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236 (1996); see also 38 C.F.R. § 20.1302 (2016).  Although he died several years after this rating decision was issued, the Veteran also did not submit any statements relevant to this claim within 1 year of the May 2002 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  

The next relevant correspondence occurred when the Appellant testified at her Board hearing on September 19, 2016, that the AOJ essentially had committed CUE in the May 2002 rating decision by not assigning an earlier effective date than October 31, 2000, for the Veteran's TDIU.  Confusingly, she testified both that the Veteran essentially was unemployable between his service separation in 1971 and when he eventually stopped working in approximately 2000 and he had been employed by the postal service and by a private attorney during this time period.  See Board hearing transcript dated September 19, 2016, at pp. 17-20.  

The May 2002 rating decision cannot be collaterally attacked by filing a freestanding earlier effective date claim.  As such, the Board cannot adjudicate a claim for an earlier effective date than October 31, 2000, for a grant of a TDIU based on an allegation of CUE in a May 2002 rating decision without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  See Rudd, 20 Vet. App. at 296.  Therefore, there is no legal entitlement to an effective date earlier than October 31, 2000, for a TDIU and, to that extent, the Appellant's claim for DIC under 38 U.S.C.A. § 1318 must be dismissed.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

In summary, although the Board is sympathetic to the Appellant's argument, entitlement to DIC under 38 U.S.C.A. § 1318 is based on specific and unambiguous requirements which have not been met in this appeal.  The Board finally observes that it lacks the authority to grant claims on an equitable basis; instead, it is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318, including based on an allegation of CUE in a May 2002 rating decision, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


